          Case 1:20-cv-09073-PAE Document 6 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALLSTAR MARKETING GROUP, LLC,

                                       Plaintiff,                     20 Civ. 9073 (PAE)
                        -v-
                                                                            ORDER
 BACKFORTHTRADELTD,
 BLACKPOWERELECTRIC,
 BLUESINTERNATIONAL, BYFRI, COMB6RO7G,
 FRIENDTALK, GAO LI STORE, GDFKGTUY,
 GIRLS & BOYS, HAWKYTRADE, HIGASHIUME,
 HIGHERFLY, HOPENHAGEN, HP1ZJMFPD,
 HYQWA789, JMT34J694, KMI123,
 KOZEYSDOTCOM, LISEXHQDK, MARINELIFE,
 MCSOABEREQXVN, MEI11, OGTQ0Q0AE,
 P99UTIANZHIJIA@163.COM,
 PERSEVERANCECOLTD, PIAPPLE, PNEUMATIC
 TOOLS, POSITIVESTYLE, Q2Q2W5, QILUSTORE,
 SATOTHRKCGB, SEYFYLEETHESRMC,
 SLALLEAWCAVOK, SMEIGHTVIGBH,
 SNZDIDE3A, TEAUSHYSMSBBJ, THEETALNWYS,
 THINK BEST, THODOASTFBQGQ, TITHYSVJID,
 UNBEATABLESALE.COM, WANGJUANJUANG,
 WHOULEDVPVFK, WR1YJC1EB, WZ1NYEP51,
 XANJ6P8HW, XINTANG SHOP, Y LAQDWQD,
 YOUDI-STORE, YUNXIANGYISHANG,
 Z10RKETX9, ZHANGWEI1986 and
 ZHAOYINGHAI33,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       As discussed at today’s show cause hearing, plaintiff is hereby directed to file a status

report on January 11, 2021, providing an update on the status of the case and plaintiff’s

intentions as to any defendants who have failed to appear in this case.
        Case 1:20-cv-09073-PAE Document 6 Filed 11/13/20 Page 2 of 2




      SO ORDERED.

                                              PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: November 12, 2020
       New York, New York




                                     2
